NO. 07-06-0349-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 19, 2006

______________________________



ALEX M. FLORES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 364
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2005-409540; HONORABLE BRADLEY S. UNDERWOOD, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

ON ABATEMENT AND REMAND

Appellant, Alex Martinez Flores, appeals his conviction for possession of a controlled substance (cocaine) in an amount less than 200 grams but at least four grams and sentence of 30 years incarceration in the Institutional Division of the Texas Department of Criminal Justice.  For the reasons stated herein, we abate and remand.

After a careful examination of the clerk’s record, we are unable to determine the date sentence was imposed in open court.  The judgment indicates that sentence was imposed on June 15, 2006 and on August 24, 2006.  Because the date sentence is imposed in open court is essential in determining the time in which an appeal may be perfected, 
see
 
Tex. R. App. P
. 26.2, we now abate and remand the cause to the trial court for a determination of the appropriate sentencing date.  We direct the trial court clerk to forward a corrected order which consistently reflects the date sentence was imposed in open court to the Clerk of this Court in a supplemental clerk’s record by Tuesday, November 14, 2006.

It is so ordered.

Per Curiam



Do not publish.